DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the Amendments to the Claims, filed June 24, 2022, claims 1-17 were amended and claims 19 and 20 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/016711, filed February 5, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/626,849, filed February 6, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on June 24, 2022, is acknowledged: a) Group I - claims 1-16, 19 and 20; and b) substituted heterocycle - pp. 39-40, Example 4.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on March 24, 2022.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted heterocycles of the formula Ib or formula Id.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 17 and 18, directed to a method of treating cancer in a subject in need thereof, said method comprising administering…  a substituted heterocycle of the formula Ib or formula Id, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on November 4, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on March 24, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed June 24, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-20 is contained within.


Reasons for Allowance

	Claims 1-21 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted heterocycles of the formula Ib or formula Id, as recited in claim 1.
	Consequently, the limitation on the core of the substituted heterocycles of the formula Ib or formula Id that is not taught or fairly suggested in the prior art is Ar1 on the periphery of the heterocycle core.  This limitation is present in the recited species of claims 19 and 20, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
COMPOUNDS AND METHODS FOR THE MODULATION OF AHR

	has been deleted and replaced with the following:
---“SUBSTITUTED IMIDAZO[1,5-a]PYRAZINES AND [1,2,4]TRIAZOLO[4,3-a]PYRAZINES FOR THE MODULATION OF AHR”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound having formula Ib or formula Id:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Ib or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Id

or a pharmaceutically acceptable salt thereof,

wherein:

	X1 is C1-6 alkylene;
	Ar1 is a 5- to 9-membered heteroaryl, wherein the 5- to 9-membered heteroaryl contains at least one N heteroatom, and further wherein the 5- to 9-membered heteroaryl is substituted with 0, 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Ra, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb;
	Ar2 is phenyl or a 5- to 9-membered heteroaryl, wherein the phenyl is substituted with 0, 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb, and further wherein the 5- to 9-membered heteroaryl is substituted with 0, 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb;
	R1 is C1-6 alkyl, C1-6 haloalkyl, C1-6 hydroxyalkyl, C3-7 cycloalkyl, or C3-7 heterocycloalkyl;
	each Ra is independently H, C1-4 alkyl, or C1-4 haloalkyl;
	each Rb is independently H, C1-4 alkyl, or C1-4 haloalkyl; or
	each Ra and Rb, together with the N heteroatom to which they are attached, independently forms a 4- to 6-membered ring, wherein each 4- to 6-membered ring independently contains 0, 1, or 2 additional ring heteroatoms or ring heteroatomic groups independently selected from the group consisting of N, O, S, S(O), and S(O)2; and
	each Rc is independently C1-4 alkyl or C1-4 haloalkyl.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X1 is -CH2-.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X1 is -CH2CH2-.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X1 is -CH(CH3)CH2-.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ar1 is pyrazolyl, imidazolyl, 1,2,3-triazolyl, 1,2,4-triazolyl, tetrazolyl, pyridinyl, pyridazinyl, pyrimidinyl, or pyrazinyl, wherein the pyrazolyl, imidazolyl, 1,2,3-triazolyl, 1,2,4-triazolyl, tetrazolyl, pyridinyl, pyridazinyl, pyrimidinyl, or pyrazinyl is substituted with 0, 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Ra, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 5, or a pharmaceutically acceptable salt thereof, wherein Ar1 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ar2 is phenyl, wherein the phenyl is substituted with 0, 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 7, or a pharmaceutically acceptable salt thereof, wherein the phenyl is substituted with 0, 1, 2, or 3 substituents independently selected from the group consisting of C1-4 alkyl, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRbC(O)ORc, ORa, OC(O)Ra, and OC(O)NRaRb.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 7, or a pharmaceutically acceptable salt thereof, wherein the phenyl is substituted with 0, 1, 2, or 3 substituents independently selected from the group consisting of C(O)NH2 and OH.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ar2 is a 5- to 9-membered heteroaryl, wherein the 5- to 9-membered heteroaryl is substituted with 0, 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 10, or a pharmaceutically acceptable salt thereof, wherein Ar2 is pyrrolyl, indolyl, benzopyrazolyl, benzimidazolyl, 1H-pyrrolo[2,3-b]pyridinyl, or 1H-pyrrolo[3,2-b]pyridinyl, wherein the pyrrolyl, indolyl, benzopyrazolyl, benzimidazolyl, 1H-pyrrolo[2,3-b]pyridinyl, or 1H-pyrrolo[3,2-b]pyridinyl is substituted with 0, 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 10, or a pharmaceutically acceptable salt thereof, wherein Ar2 is:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, or 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
;

	wherein each is substituted with 0, 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, ORa, and OC(O)NRaRb.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 10, or a pharmaceutically acceptable salt thereof, wherein Ar2 is pyrrolyl, wherein the pyrrolyl is substituted with 0, 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, ORa, and OC(O)NRaRb.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is CH(CH3)2 or CH3CHCH2OH.”--- 

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is CH(CH3)2.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,



    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, and 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 and 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating aryl hydrocarbon receptor activity in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 19, wherein the subject has cancer.”---

	For new claim 21, the following text is inserted:
---“The method of claim 20, wherein the compound of claim 1, or a pharmaceutically acceptable salt thereof, is administered in combination with at least one additional anticancer therapy.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gregory F. Dolan (Reg. No. 73,304) on July 1, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624